Citation Nr: 0418675	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected recurrent major depression.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a mammoplasty.  

(The issues of entitlement to service connection for a low 
back disability, service connection for a pelvic disability 
and an increased rating for a thyroid disorder will be the 
subject of a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000, and April 2001 rating 
actions by the Columbia, South Carolina, VA RO.  In the 
September 2000 decision the RO increased the rating for major 
depression from 10 to 30 percent.  The April 2001 decision 
granted service connection for residuals of mammoplasty, 
evaluated as noncompensable, effective June 17, 2001.

A Board hearing was held in January 2003, before the Veterans 
Law Judge signing this document.  The Veterans Law Judge had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  

The Board remanded the case in June 2003 for further 
development, and the case was returned to the Board in May 
2004.  

In June 2004, the Board granted the veteran's motion to 
advance this case on its docket.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service connected psychiatric disorder has 
results in nearly total occupational and social impairment.

3.  Residuals of the veteran's mammoplasty are manifested by 
very minimal non-tender scarring without any disturbance of 
skin texture or underlying soft tissue damage and essentially 
without any significant objective symptomatology or 
functional limitation.  Additionally, the 2-cm x 2-cm, 
stable, superficial scar area does not approximate 1 square 
foot (144 square inches or 929 square centimeters).  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2003).  

4.  The criteria for an initial compensable evaluation for 
residuals of a mammoplasty have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 
4.118, Codes 7803, 7804, 7805 (2002); 38 C.F.R. 4.118 
Diagnostic Codes 7802-7805(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in correspondence dated in July 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pellegrino v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell her to furnish 
information with regard to any person having relevant 
evidence, and advised her that she could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pellegrino, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  The 
remedy provided in that decision, was a remand for the RO to 
provide the notice and readjudicate the claim.  The RO 
provided that remedy in this case, by giving the required 
notice and readjudicating the veteran's claims.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with her claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

Naval hospital records dated from February to May 1990 show 
that the veteran was seen with complaints of pain in the 
breast and upper back region due to large, pendulous breasts.  
Evidence of stretched skin and rolled shoulder was noted on 
examination.  She requested a reduction mammoplasty.  

Service connection for recurrent major depression was granted 
with a 10 percent evaluation in a December 1998 RO decision, 
effective June 17, 1997, the date of the veteran's original 
claim for service connection.  Service connection for 
residuals of a mammoplasty was granted in an April 2001 RO 
decision with a 0 percent (noncompensable) evaluation, 
effective June 17, 1997.  

On VA examination in December 1998, the veteran reported a 
history of depression beginning in September 1994.  She said 
that her mood became depressed, she had decreased motivation 
and had difficulty concentrating.  She was prescribed anti-
depressants at which time her mood improved.  In 1997, she 
became depressed again and did not receive treatment for 
such.  On mental status examination, the veteran was alert 
and calm.  She became tearful a couple of times during the 
interview.  She said that she had no energy.  She denied 
suicidal thoughts and was not experiencing hallucinations or 
delusions.  No formal thought disorder was demonstrated.  She 
was able to maintain personal hygiene and other basic 
activities of daily living.  She was oriented to person, 
place and time.  Her short and long-term memory was intact.  
It was noted that her stressors were mild and her functioning 
was fair.  The diagnostic impression was recurrent major 
depression.  

VA medical records dated from March 1999 to September 2000 
generally show treatment for major depressive disorder and 
post-traumatic stress disorder (PTSD).  

In an April 2000 statement, a clinical psychologist noted 
that the veteran complained of difficulty with concentration 
and comprehension, sleeping too many hours; avoiding 
relationships and suicidal thoughts.  She participated in 
weekly individual therapy to address her symptoms.  The 
psychologist stated that her depression was chronic and 
significantly debilitating.  It was noted that her vocational 
future was significantly impacted.  The diagnosis was major 
depression, chronic, moderate to severe.  Her prognosis for 
significant improvement was poor.  It was predicted that she 
would require hospitalization from time to time, especially 
when cumulative stress reached crisis proportions.  

On VA examination in July 2000, the veteran complained of 
sleep difficulties and low energy.  She denied feeling 
tearful and hopeless.  She stated that she was uncomfortable 
around people and tended to isolate herself.  She was often 
irritable, had angry outbursts, and experienced agitation.  
She reported problems with motivation and complained of 
anhedonia.  She related that she had panic attacks and 
problems with concentration and memory.  She endorsed 
auditory hallucinations, stating that she hears a voice 
calling her name.  She denied any command hallucinations.  
She denied any visual hallucinations.  On mental status 
examination, the veteran was tense during the interview with 
poor eye contact and vague responses.  She was alert and 
oriented.  Her mood was anxious and her affect was tense.  
The veteran's speech and thoughts were logical and goal 
directed.  No flight of ideas, loosening of associations, or 
psychotic features was demonstrated.  She endorsed some mild 
suicidal ideation but denied any intent or plan to harm 
herself.  Her judgment was good and insight was fair.  The 
diagnosis was major depressive episode, recurrent and PTSD.  
Her Global Assessment of Functioning (GAF) score was 60, 60-
65 in the past year.  

In a September 2000 rating action, the RO increased the 
rating for the veteran's service-connected major depressive 
disorder to 30 percent disabling, effective April 20, 2000.  

A January 2001 statement from a clinical psychologist 
reflected that the veteran's status was unimproved with a 
poor prognosis for significant benefit from psychotherapy.  
It was noted that her capability to complete her vocational 
goals was extremely tenuous.  The diagnosis was major 
depression, chronic, moderate to severe with poor prognosis.  
The psychologist maintained that her psychiatric condition 
significantly interfered with her ability to establish 
gainful employment.  

In an April 2001 RO decision, service connection for status 
post mammoplasty was granted with a 0 percent 
(noncompensable) rating.  

VA medical records dated from November 2000 to June 2003 
reflect ongoing treatment for recurrent major depressive 
disorder.  Records also reflect diagnoses of dysthymia, PTSD 
and obsessive-compulsive disorder.  An August 2002 record 
reflects that the veteran was status post bilateral breast 
reduction.  It was noted that the veteran had healed surgical 
incisions with no skin changes.  

At the hearing in January 2003, the veteran testified that 
she was working full time at a university, but avoided co-
workers, was having difficulty keeping up with the demands of 
the job, and was paranoid.  She testified that the 
mammoplasty residuals consisted of pain when wearing 
undergarments.  

On VA examination in July 2003, it was noted that the 
veteran's mood was one of pervasive depression.  Her affect 
was flat.  Thought content was organized.  Orientation was 
normal and memory was intact.  Insight as well as judgment 
were considered to be average.  The veteran did not endorse 
delusions or hallucinations.  Suicidal thoughts were 
evanescent and nonspecific.  It was noted that she took anti-
depressant medication for her symptoms.  She continued to 
work in human resources.  The examiner noted that the 
veteran's depression showed a moderate increase in symptom 
severity.  The diagnoses included major depressive disorder, 
severe and without psychotic features and obsessive-
compulsive disorder, moderate in severity.  The GAF score was 
52.  

On VA examination in October 2003, it was noted that the 
veteran had a breast reduction during active duty due to 
upper back pain and shoulder pain due to the large size of 
her breasts.  The veteran's current complaints were of some 
itching and slight tenderness when she wore underwire bras.  
On physical examination of both breasts, there were no 
masses.  It was noted that the scarring from the breast 
reduction procedure was very minimal and non-tender.  No 
keloid formation was demonstrated.  The examiner noted that 
some of the scars were difficult to see.  

A December 2003 VA medical record reflects that the veteran 
was seen for major depression.  It was note that she stopped 
working because she was unable to handle the stress at work.  
Her depression was so severe that she was unable to perform 
her job responsibilities.  Anti-depressant medication helped 
her to control her obsessive thoughts but she still had 
difficulty.  The veteran reported thoughts of suicide which 
were short-lived, with no real plan.  She related that some 
days she did not get out of bed, and that much of her care 
was provided by her nine year old daughter.  No homicidal 
ideation, auditory or visual hallucinations were shown.  Mild 
paranoia was noted.  

Later that month, the RO received a statement from a VA nurse 
practitioner reporting that the veteran was unable to work, 
and was likely to be unable to work for the foreseeable 
future.

II.  Analysis

Major Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's major depressive disorder is rated under 
Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  Under this Code, a 10 percent disability rating is for 
assignment when there is occupational and social impairment 
due to mild or transient symptoms, which decrease work 
efficiency and the ability to perform occupational tasks only 
during times of stress, or when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is for 
assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2003).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  However, a GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  And a GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is unable to work).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2003).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The most recent medical evidence in this case shows that the 
veteran has stopped working due to the effects of the service 
connected psychiatric disability, and is often unable to get 
out of bed.  This evidence indicates that the veteran's 
symptoms cause total occupational, and nearly total social, 
impairment.  Giving the benefit of the doubt to the claimant, 
as required by 38 U.S.C.A. § 5107, the Board finds that the 
veteran's psychiatric disability more closely approximates 
the criteria for a 100 percent rating for the period since 
April 20, 2000.  Accordingly, a 100 percent rating is 
granted.  38 C.F.R. § 4.7.

Residuals of a Mammoplasty

The veteran's residuals of mammoplasty have been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7628-7805 (2003).  Under Diagnostic Code 
7628, benign neoplasms of the gynecological system or the 
breasts are rated according to the impairment in function of 
the urinary or gynecological systems, or the skin.  

The Board initially notes that neither the veteran nor the 
medical evidence has indicated that any impairments of the 
gynecological system are associated with the veteran's post-
operative mammoplasty.  See 38 C.F.R. § 4.117, Diagnostic 
Code 7626.  Therefore, evaluation of the residuals of a 
mammoplasty under the criteria pertaining to gynecological 
systems is not for application in this decision.  

Consequently, the Board will proceed to evaluate the 
veteran's residuals of mammoplasty on impairment of the skin.  
In this regard, the Board finds that the most closely 
analogous condition listed under 38 C.F.R. § 4.118 for 
ratings of the skin under the criteria for scars.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of skin diseases 
and disabilities.  It is clear in the revised provisions for 
rating skin disabilities that such provisions are effective 
from August 30, 2002.  The revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  

The Board has considered veteran's service-connected 
residuals of a mammoplasty under applicable diagnostic codes.  
With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect. 38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).  

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

It is apparent that veteran's service-connected scar 
following the mammoplasty involves a very small area, without 
any disturbance of skin texture or underlying soft tissue 
damage and essentially without any significant objective 
symptomatology or functional limitation.  In fact, the 
October 2003 VA examiner noted very minimal scarring some of 
which were difficult to even see.  Such clinical findings 
represents stable, superficial scarring, not deep unstable 
scarring, since no underlying soft tissue damage or frequent 
loss of covering of skin over the scarring has been 
clinically shown or even alleged.  Also, the stable, 
superficial scarring has not been clinically shown to result 
in limited motion or objectively shown pain.  Additionally, 
the stable, superficial scar area does not result in any 
limited motion/function and clearly does not approximate 1 
square foot (144 square inches or 929 square centimeters), 
the criteria for a 10 percent evaluation under the amended 
version of Code 7802.  Parenthetically, the amended Code 7801 
does not appear applicable, since veteran's scarring is not 
associated with underlying soft tissue damage or limited 
motion.  

Thus, under either the old or amended diagnostic codes, 
minimal scarring as residuals of the service-connected 
mammoplasty is without objectively shown functional 
limitation and does not meet the criteria for a compensable 
evaluation.  Additionally, the scar area was described as 
non-tender and essentially asymptomatic.  The record does not 
show that the veteran has met the criteria for a compensable 
disability evaluation for disability at any period since the 
effective date of the grant of service connection.  Since the 
preponderance of the evidence is against the veteran's claim, 
it is denied.  


ORDER

Entitlement to a 100 percent evaluation for recurrent major 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a compensable evaluation for residuals of a 
mammoplasty is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



